DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 03 November 2020 has been entered; claims 1-4, 8-15, 19, and 20 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims over Parker/Pike have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Publication # 2016/0361674), hereinafter “Swaminathan”.
With respect to claims 1 and 20, Swaminathan discloses a layered filter media (article) comprising a (primary) non-woven (Paragraph [0164]) layer of synthetic polymer fibers having a diameter ranging from 0.1 to 11 microns (considered to be consistent with “microfiber” (Paragraph [0038]) and fibrillated cellulose fibers (Paragraph [0107]), wherein a portion of the synthetic polymer fibers can be crimpled (i.e., bent as recited in claim 1, c) (ii)) and mono-component (Paragraph [0041]), and may include polymer staple fibers (Paragraph [0042]) as well as other populations of synthetic fibers including a second plurality of polymeric staple fibers (Paragraph [0054, 0072]), wherein the first set of staple fibers is hydrophobic and the second set of staple fibers is hydrophilic (Paragraph [0084]), or also continuous polymeric fibers (Paragraph [0101]) which have diameters consistent with microfibers (Paragraph [0102]). 
	Swaminathan teaches that the polymeric staple fibers can be present at a variety of ranges, including greater than equal to 5 wt% up to less than or equal to about 80% (Paragraph [0042]), and that the layer including the polymeric staple fibers can include greater than equal to about 1 wt% up to less than or equal to about 50 wt% of cellulose fibers (Paragraph [0111]), which can be embodied as fibrillated cellulose fibers (Paragraph [0107]).  In the embodiment 
	With respect to the limitations “average effective length that is not more than 75 percent of the actual length”, although not explicitly disclosed by Swaminathan, it is submitted that one of ordinary skill in the art would have recognized that the disclosed crimped fiber would exhibit an average effective length not more than 75 percent of the actual length. 
	Swaminathan does not specifically teach one embodiment which captures each component in the amounts claimed; however, the Examiner submits that one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the embodiment discussed above with the two populations of staple fibers, selection of one of as crimped, and inclusion of cellulose as fibrillated cellulose fibers as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), especially since choosing of hydrophilic and hydrophobic staple fibers allows for selective wettability (Paragraph [0084]).  
Additionally, although the Examiner notes that some selection is involved in arriving at the claimed amounts of each fiber in the primary layer, there does not appear to be any criticality associated with these fairly broad percentage ranges for the synthetic polymer microfiber, the bent mono-component staple fiber, and the fibrillated cellulose fiber.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 8, Swaminathan discloses that the primary layer is a wet-laid non-woven layer (Paragraph [0164]). 
With respect to claim 9, Swaminathan discloses cellulose acetate as a possible polymeric staple fiber (Paragraph [0040]), which can be crimped (bent) (Paragraph p0041]). 
With respect to claim 10, Swaminathan discloses other layers; however, the transitional “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. MPEP 2111.03 [R-3], In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  In this case, the presence of the other layers does not materially affect the primary layer, as it is still used for filtration in Swaminathan. 
With respect to claim 11, Swaminathan discloses that the primary layer comprises polymer binders less than about 10 wt% of the total fibers in the layer (Paragraph [0106]), overlapping “at least 0.5 weight percent and/or not more than 25 weight percent”. 
Swaminathan and the claims differ in that Swaminathan does not teach the exact same proportions for the binder as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Swaminathan overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Swaminathan, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Publication # 2016/0361674) in view of Pike et al. (U.S. Patent # 5597645), hereinafter “Swaminathan” and “Pike”.
With respect to claim 4, Swaminathan as evidenced by Pall the nonwoven filter media of claim 11, but does not specifically teach wherein said staple fiber comprises said bent lobed-shaped fiber.
Pike discloses said staple fiber comprises said bent lobed-shaped fiber (a nonwoven filter media comprises staple fibers, the fibers may have a high surface area cross-sectional shape such as multilobal shapes (lobed-shaped), the fibers may further be crimped (bent), as such the staple fibers may be bent lobed-shaped fibers as claimed; Column 3, lines 1-2; Column 4, lines 51-67; Column 9, lines 27-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-woven media layer of Swaminathan to provide staple fibers comprising said bent lobed-shaped fiber, as taught by Pike, in order to provide a filter media exhibiting high efficiency, significantly extended service-life, improved capacity and high physical integrity (Pike: Column 3, lines 3-7; Column 9, lines 27-37).

Claims 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Publication # 2016/0361674) as evidenced by Pall et al. (U.S. Patent # 4594202), hereinafter “Swaminathan” and “Pall”.
With respect to claims 12 and 14, Swaminathan discloses the non-woven filter media as discussed above for claim 1.  With respect to the limitations: “wherein said non-woven filter media exhibits a BETA ratio equal to or greater than 200 at 1.5 microns”, Swaminathan 
With respect to claim 13, Swaminathan as evidenced by Pall discloses that the layer may be substantially free of glass (inorganic) fibers (less than 1 wt%) (Paragraph [0119]); no other inorganic fibers are mentioned. 
With respect to claim 19, Swaminathan as evidenced by Pall discloses that the primary layer is a wet-laid non-woven layer (Paragraph [0164]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Publication # 2016/0361674) as evidenced by Pall et al. (U.S. Patent # 4594202) as applied to claim 14 above, and further in view of Pike et al. (U.S. Patent # 5597645), hereinafter “Swaminathan”, “Pall”, and “Pike”.
With respect to claim 15, Swaminathan as evidenced by Pall the nonwoven filter media of claim 14, but does not specifically teach wherein said staple fiber comprises said bent lobed-shaped fiber.
Pike discloses said staple fiber comprises said bent lobed-shaped fiber (a nonwoven filter media comprises staple fibers, the fibers may have a high surface area cross-sectional shape such as multilobal shapes (lobed-shaped), the fibers may further be crimped (bent), as such the staple fibers may be bent lobed-shaped fibers as claimed; Column 3, lines 1-2; Column 4, lines 51-67; Column 9, lines 27-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-woven media layer of Swaminathan to provide staple fibers comprising said bent lobed-shaped fiber, as taught by Pike, in order to provide a filter media exhibiting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	19 March 2021